Title: From George Washington to Alexander Spotswood, 11 August 1778
From: Washington, George
To: Spotswood, Alexander


          
            Dear sir
            White plains August 11th 1778
          
          A few days ago I received your favor of the 16th Ulto, which Colonel Lee was so
            obliging as to transmit.
          From the regard I had for you and the estimation in which I held you, as an Officer, I
            wished your continuance in the Army; and considered your departure from it a loss to the
            service. This you will readily believe, as you well know my persuasions had been used to
            prevent it’s taking place before it did. At this time, I can neither interest myself to
            introduce you into the line again—nor advise you to persevere in your application for
            the purpose. I am convinced, if the measure were to take place, it would excite infinite
            discontents—and produce a variety of resignations. When you left the Army, you made a
            surrender of your Commission, according to the usual and then prevailing custom.
              This, tho very reluctantly (but indeed you left me no
            choice) was accepted by me and in consequence, many Officers were promoted. To attempt
            to recall their rise, would be to attempt an impossibility—and no reasonings on the
            subject would be sufficient to obtain their consent to it. Their objection, I am
            persuaded, would not proceed from any motives of personal dislike—but from an opinion,
            that your being introduced again would be an essential injury to their rights. I have
            every reason to believe, that this is the light in which the matter would be viewed by
            the Virginia Officers—and I am by no means clear, that the disgust would be confined to
            them. Whether you were injured or not in the question determined between you and Colo.
            McClenachan, is a point I shall not undertake to discuss. However, the decision given
            upon the occasion, was agreable I am certain, to the common, & I believe,  universal practice in like cases,
            Viz. that state Officers should rank according to their State precedence when
            incorporated into the Continental Army. This appears to me to have been a Rule, strongly
            founded in principles of justice and policy—& to have been calculated to promote
            a more general harmony than any other that could have been devised. Indeed, in the more
            early period of the War, there was an absolute necessity for it, as most of the Troops
            raised in the first instance were State and not Continental; and as a different
            principle would have been an effectual bar to a large proportion of Officers coming, or
            at least continuing in service. Nor would policy or the public interest, suffer a
            discrimination to be made—though the Officers did not all come into the line at one
            & the same instant.
          I have written to you with freedom and as a Friend. I wish you had continued in the
            Army—but you did not, a regard to the rights of Others and the tranquility of the
            Virginia line—& perhaps that of the Army at large are opposed to my interesting
            myself in the smallest degree, to promote your present views. I am Dr sir with great
            esteem & regard Yr Most Obd. sert
          
            G.W.
          
        